Citation Nr: 1037002	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected right knee 
disability.

2.  Entitlement to service connection for a left knee disorder, 
to include a secondary to the service-connected right knee 
disability.

3.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1964.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Detroit RO that, in part, 
denied service connection for disabilities of the low back, left 
knee, and left ankle.

In November 2008, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of this hearing is 
associated with the claims file.  Thereafter, these matters were 
remanded March 2009 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2009, the Board remanded these matters to ascertain the 
etiology of the Veteran's low back, left ankle, and left knee 
disorders.  In addition to opining whether these disabilities 
were related to the Veteran's service, the examiner was also 
asked to opine whether the current low back, left knee, and left 
ankle disorders were caused or aggravated by the Veteran's 
service-connected right knee disability.  A review of the April 
2009 VA examination report shows that the examiner only addressed 
the etiology of the disorders with regard to service and she did 
not comment on whether the disabilities were aggravated by the 
service-connected right knee disability.  The lack of action in 
this matter constitutes a procedural defect requiring a further 
remand, particularly in view of the prior request on remand.  The 
United States Court of Appeals for Veterans Claims (Court) has 
determined that a remand by the Board confers upon a claimant, as 
a matter of law, the right to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the physician who conducted the 
April 2009 VA examination, if she is 
available, to determine whether the 
Veteran's service-connected right knee 
disability aggravated any of the low back, 
left knee, or left ankle disorders.  In 
particular, the physician should opine with 
respect to each diagnosed low back, left 
knee, and left ankle disorder whether it is 
at least as likely as not (a 50 percent 
or greater probability) permanently 
worsened beyond the natural progression of 
the disease due the Veteran's service-
connected right knee disability.  A 
complete rationale must be provided for 
each disability.

If the prior examining physician is not 
available, the RO should arrange for 
another physician to address the 
aforementioned question.  The claims file 
must be made available for review, and all 
findings should be noted.

2.  After completion of the above 
development, as well as any further 
development deemed necessary in light of 
the examination results, the Veteran's 
claims for service connection should be 
readjudicated.  If the determination of any 
of these claims remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


